DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-8,  and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang 4,379,943) in view of Barnett (4818337).
a.	As to claim 1-2, 16 Yang teaches A photodetector comprising: a substrate (item 88 figure 3); an active layer disposed on the substrate (item 90 figure 3); a first doped region formed on the substrate (item 88 is entirely doped); and a second doped region formed on a surface of the active layer away from the grating structure (item 92) , wherein the doping type of the second doped region is different from that of the first doped region (see figure 3).
Yang does not teach  a grating structure disposed between the substrate and the active layer.
Barnett teaches incorporating a SiO material grating at the interface where the active/absorption layer ends. Item 12 at the interface of 14 and 11 11 is not photo active whereas 14 is. Barnett teaches the grating on the doped region in the
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a SiO grating at the interface of 90 and 88 of Yang to improve back reflection into the active region improving absorption thus improving device performance.
In response to applicant assertion applicant has shown no unexpected results of the location. Thus any location in and below 90 is equivalent.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
b.	AS to claim 3, Barnett teaches The oxide layer provides the essential change in refractive index for optimum reflection of light at the back surface of the absorber (the refractive index, n, of silicon is 3.5, that of silicon dioxide is 1.5) and more particular 4.5 for amorphous silicon was the known value.
c.	As to claim 7, Yang modified teaches wherein the substrate comprises at least one silicon layer,  and Barnett teaches the grating structure is formed on the surface of the silicon layer near the active layer.
d.	Barnett teaches wherein the active layer extends from the bottom of grating gaps of the grating structure to above the grating structure.
e.	As to claim 10, Yang does not explicitly teach the thickness of the active region. However values a .1 – 1 wavelength were known in the art and applicant show no unexpected results. Further the thicker layer the more likely to absorb the light. However if it is too thick it cannot fit everywhere.
Thus absent some unexpected showing it would have been obvious to one of ordinary skill in the art at the time of filing to make layer 1 wavelength of the central wavelength of absorption to provide adequate absorption of light while being still thin enough to integrated with other elements.
f.	As to claim 11, Barnett teaches thickness of 150-200 nm (layer 12 is .15-.20 microns). 
 g.	AS to claims 12-13 Yang teaches silicon.
	It is noted claim 13 does not state the material is SiGe or SnGe and the composition is:… Instead applicant still leaves the material open to silicon.
h.	As to claim 14, Barnett is silent in regard to wherein the grating structure has a grating height in a range of 0.1A to 1A, a grating period in a range of 0.1A to 1A, and a duty cycle in a range of 0.1 to 0.9, A being a central wavelength of an absorption spectrum of the photodetector.
However Barnett explicitly mention optical gratings, Further it was known in the art to optimize the thickness of the grate and the duty cycle in relation to the wavelength that the grating is operating on. Further applicant show no unexpected results for the values.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to optimize the thickness and the duty cycle to be: wherein the grating structure has a grating height in a range of 0.1A to 1A, a grating period in a range of 0.1A to 1A, and a duty cycle in a range of 0.1 to 0.9, A being a central wavelength of an absorption spectrum of the photodetector, to optimize the reflectance of the grating further improving device performance.
i.	As to claim 15, Barnett teaches wherein the grating structure is a one- dimensional grating or two-dimensional grating (it is not three dimensional).
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant assertes Barnett would place the grating at 32 and 34. This is not found convincing Barnett teaches the grating in the active layer which would correspond to be on 88 and into 90a. This location would not correspond to 82 to 84.
In response to applicant's argument that Barnett, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case the suggestion is to place the grating in the active layer.
Thus applicant’s arguments are not found convincing and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896